Citation Nr: 1418235	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  08-27 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Adams, Counsel





INTRODUCTION

The Veteran had active service from January 1999 to January 2003 and from August 2004 to October 2005, including service in the Southwest Asia Theater of operations from October 2004 to September 2005.

This matter is on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  Jurisdiction was later transferred to the St. Petersburg, Florida RO.

This case was most recently remanded in August 2011 for further evidentiary development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In August 2011, the Board remanded the claim, in part, for the AOJ to obtain VA outpatient treatment records dated since March 2010.

In a March 2014 rating decision, the RO continued the 50 percent disability rating for the Veteran's PTSD based, in part, on a review of VA treatment from the Tampa, Florida VA Medical Center (VAMC) (including records from the Brooksville CBOC) dated from May 2012 to March 2014 and the Bay Pines VAMC from October 2009 to March 2013.

A review of the Virtual VA (V-VA) electronic claims file shows that VA treatment records from the Bay Pines VAMC dated from October 2010 to April 2012 have been obtained.  However, no records from the Tampa VAMC have been associated with the V-VA claims file or Veterans Benefits Management System (VBMS) claims file.  Accordingly, complete records from the Bay Pines and Tampa, Florida VAMCs should be associated with the record.  Moreover, as VA treatment records dated since March 2014 might contain information relevant to the Veteran's claim on appeal, on remand, they must be secured and associated with the record.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's VA outpatient treatment records from the Tampa, Florida VA Medical Center (VAMC), including records from the Brooksville CBOC) for the period since May 2012 and from the Bay Pines VAMC for the period since April 2012.  Any outstanding treatment records obtained must be physically associated with the paper claims file or with the electronic file.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims files, and the Veteran should be informed in writing.

2.  Thereafter, readjudicate the Veteran's claim.  If the benefits sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case, and an appropriate period of time should be allowed for response before the case is returned to the Board.  The SSOC should contain, among other things, a summary and discussion of the relevant evidence received since the SSOC was issued in June 2012.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

